
	
		II
		Calendar No. 616
		111th CONGRESS
		2d Session
		H. R. 4395
		[Report No. 111–330]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To revise the boundaries of the Gettysburg
		  National Military Park to include the Gettysburg Train Station, and for other
		  purposes.
	
	
		1.Gettysburg national military park boundary
			 revisionSection 1 of the Act
			 titled An Act to revise the boundary of the Gettysburg National Military
			 Park in the Commonwealth of Pennsylvania, and for other purposes,
			 approved August 17, 1990 (16 U.S.C. 430g–4), is amended by
			 adding at the end the following:
			
				(d)Additional landIn addition to the land identified in
				subsections (a) and (b), the park shall also include the following, as depicted
				on the map titled Gettysburg National Military Park Proposed Boundary
				Addition, numbered 305/80,045 and dated January 2010:
					(1)The land and interests in land commonly
				known as the Gettysburg Train Station and its immediate
				surroundings in the Borough of Gettysburg.
					(2)The land and interests in land located
				along Plum Run in Cumberland
				Township.
					.
		2.Acquisition and disposal of
			 landSection 2 of that Act
			 (16 U.S.C.
			 430g–5) is amended by adding at the end of subsection (a) the
			 following: The Secretary is also authorized to acquire publicly owned
			 property within the area defined in section 1(d)(1) by purchase, from willing
			 sellers only, if efforts to acquire that property without cost have been
			 exhausted. The Secretary may not acquire property within the area defined in
			 section 1(d) by eminent domain..
		
	
		September 27, 2010
		Reported without amendment
	
